Stearne, J.,
dissenting. — I do not agree with the construction of this will as made by the majority. In my *344view there is an express provision fixing the time of distribution of part of the corpus.
Testatrix contemplated the decease of her two named grandchildren, with and without surviving “husband, wife, child or children”. Should either grandchild die without leaving a husband the income passes to the other life tenants until the death of the survivor, when the principal is given to testatrix’s children. However, if such grandchild leaves a husband, then such husband “shall receive the principal of the sum whose interest previously was paid to such decedent”.
A grandchild has died, and did leave a husband. In my opinion, the husband, in most clear and unequivocal language, is given the principal upon which the grandchild enjoyed the income.
There is no difference in principle between a gift to A for life, with remainder to A’s husband, should he survive, otherwise to B, and a gift to A for life, with remainder to B, provided, if A leaves a husband surviving, then the principal passes to such surviving husband. A’s husband takes under either phraseology.
There are cases where a gift of a fractional share of income from an entire estate may necessitate the retention of the entire principal until the death of the surviving life tenant. This is because of the express or implied intent of the testator. Aubert’s Appeal, 119 Pa. 48, cited by the auditing judge, is such a case. To this may be added Wilen’s Appeal, 105 Pa. 121, Getz’s Appeal, 125 Pa. 611, DeSilver’s Estate, 142 Pa. 74, McCallum’s Estate, 211 Pa. 205, and Lockhart’s Estate, 306 Pa. 394.
This principle, however, is not applicable where an intention is clearly expressed to distribute a share of principal upon the death of a life tenant: Tripp’s Estate (No. 1), 202 Pa. 260. This distinction is discussed in Card’s Estate (No. 1), 337 Pa. 69, at pages 79, 80. An illustration of this distinction appears in our own court, in Potter’s Estate, 36 D. & C. 81, where a majority of the court decided that the will revealed an intention to dis*345tribute immediately a share of the principal, despite other language indicating a contrary intent.
Because of the express provision directing distribution at this time of part'of the corpus, I would give full effeet to the plain and unequivocal terms of the will, and would not undertake, by use of canons of construction, rules of grammar, surmised testamentary intent, or otherwise, to rewrite the testamentary instrument.
The exceptions, in my opinion, should be sustained.
Sinkler, J., joins in this dissent.